  EXHIBIT 10.2


 
SPINOFF SEPARATION AGREEMENT
 
 
This SPINOFF SEPARATION AGREEMENT (this “Agreement”), is dated as of June 27,
2018, by and between Friendable, Inc., a Nevada corporation (“Parent”), Fan
Pass, Inc. (“Fan Pass”), a Nevada corporation and wholly owned Subsidiary of
Parent, and Sharps Technology, Inc. (“Sharps”), a Wyoming corporation. Parent,
Fan Pass and Sharps will individually be referred to as a “Party” and
collectively as the “Parties.”
 
RECITALS
 
A.         Parent is entering into a share exchange agreement with Sharps
(“Share Exchange Agreement”) pursuant to which Sharps will sell, transfer,
convey, assign and deliver 100% of its issued and outstanding shares of common
stock in consideration for the issuance by Parent to Sharps’ shareholders Parent
Common Stock, par value $0.0001.
 
B.         As a condition to entering into the Share Exchange Agreement, Parent
requires that Sharps Technology, Inc. agree that at the consummation of the
Share Exchange Agreement, Fan Pass be an independent, publicly owned company
comprising the business of Fan Pass.
 
C.           Pursuant to the terms described in the S-1 Registration Statement
(as defined below), Parent intends to make a distribution to its stockholders of
the outstanding shares of capital stock of Fan Pass in accordance with the terms
hereof and thereof (the “Spin-Off”).
 
D.           As a consequence of the Spin-Off, Fan Pass will cease to be a
Subsidiary of Parent.
 

E.           The Parties intend for the Spin-Off to qualify as a tax-free
spin-off under Section 355 of the Internal Revenue Code of 1986, as amended (the
“Code”).
 

F.           Parent, Fan Pass and Sharps desire to allocate certain rights and
responsibilities of Parent, Fan Pass, Sharps and their respective Subsidiaries
and successors for periods before and after the Spin-Off.
 
Accordingly, the Parties agree as follows:
 
I. DEFINITIONS
 
1.1   Definitions. In addition to the terms defined elsewhere herein, as used in
this Agreement, the following terms will have the meanings specified below when
used in this Agreement with initial capital letters:
 
“Action” means any controversy, claim, action, litigation, arbitration,
mediation or any other proceeding by or before any Governmental Entity,
arbitrator, mediator or other Person acting in a dispute resolution capacity, or
any investigation, subpoena or demand preliminary to any of the foregoing.
 
“Affiliate” means, with respect to a Person, another Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. For purposes of this definition
“control” as applied to any Person means the possession, directly or indirectly,
of the power to vote five percent or more of the securities entitled to vote or
otherwise to direct or cause the direction of, the management and policies of
such Person, whether through the ownership of securities entitled to vote, by
contract or otherwise.
 
 
1

 
 
“Agent” has the meaning set forth in Section 2.3.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means any day on which commercial banks in New York are not
required or authorized to be closed by Law or executive order.
 
“Code” has the meaning set forth in Recital E.
 
“Common Stock” means the Common Stock of Fan Pass Inc., par value $0.0001 per
share.
 
“Confidential Information” has the meaning set forth in Section 3.6.
 
“Damages” has the meaning set forth in Section 4.1.
 
“GAAP” means United States generally accepted accounting principles as in effect
at the time of determination, consistently applied.
 
“Governmental Entity” means any arbitrator, court, judicial, legislative,
administrative or regulatory agency, commission, department, board, bureau, body
or other governmental authority or instrumentality or any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, whether foreign, federal, state or local.
 
“Fan Pass” has the meaning set forth in the Preamble.
 
“Fan Pass Group” means, as the context may require, (i) Fan Pass and (ii) any
one or more Affiliates of Fan Pass following the Spin-Off.
 
“Indemnified Party or Parties” has the meaning set forth in Section 4.1.
 
“Indemnifying Party” has the meaning set forth in Section 4.5.
 
“Law” means any statute, law, ordinance, rule or regulation of any Governmental
Entity.
 
“Liability” or “Liabilities” mean all debts, liabilities, losses and obligations
whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
whether or not the same would properly be reflected on a balance sheet; provided
that, except for references in Article IV, “Liabilities” will not include any
liabilities for or in respect of any benefit plans, programs, agreements, and
arrangements.
 
“Order” means any order, judgment, ruling, decree, writ, permit, license or
other requirement of any Governmental Entity.
 
“Parent” has the meaning set forth in the Preamble.
 
“Parent Common Stock” means the common stock of Parent, par value $0.0001 per
share.
 
“Parent Group” means, as the context may require, (i) Parent and (ii) any one or
more Affiliates of Parent following the Spin-Off.
 
 
2

 
 
“Party” and “Parties” have the meanings set forth in the Preamble.
 
“Person” means any individual or legal entity, including any partnership, joint
venture, corporation, trust, unincorporated organization, limited liability
company or Governmental Entity.
 
“Record Date” means the close of business on the date to be determined by the
Board of Directors of Parent as the record date for determining stockholders of
Parent entitled to receive Common Stock in the Spin-Off, which date will be June
26, 2018.
 
“S-1 Registration Statement” means the S-1 registration statement to be filed by
Fan Pass contemporaneously with the execution of this Agreement for the
distribution and registration of the common stock of Fan Pass pursuant to the
terms and conditions as further described in the S-1 Registration Statement.
 
“Series A Preferred Stock” means the Series A preferred stock of Fan Pass, par
value $0.0001 per share.
 
“Share Exchange Agreement” has the meaning set forth in Recital A.
 
“Share Issuance” has the meaning set forth in Section 2.2.
 
“Spin-Off” has the meaning set forth in Recital C.
 
“Spin-Off Date” means the date on which the Spin-Off occurs.
 
“Subsidiary” of any Person means any Person whose financial results are required
to be consolidated with the financial results of the first Person in the
preparation of the first Person’s financial statements under GAAP.
 
1.2    Interpretation.
 
(a)    When a reference is made in this Agreement to Articles, Sections,
Exhibits or Schedules, such reference will be to an Article or Section or
Exhibit or Schedule to this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires, (i) “or” is disjunctive but
not necessarily exclusive, (ii) words in the singular include the plural and
vice versa, (iii) the use in this Agreement of a pronoun in reference to a Party
includes the masculine, feminine or neuter, as the context may require, and (iv)
terms used herein which are defined in GAAP have the meanings ascribed to them
therein. This Agreement will not be interpreted or construed to require any
Person to take any action, or fail to take any action, that would violate any
applicable Law.
 
(b)    The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
 
 
 
3

 
 
II.     SPIN-OFF
 
2.1    The Spin-Off. Subject to the satisfaction, or to the extent permitted by
applicable Law, waiver of the conditions set forth in Article V, the Board of
Directors of Parent (the “Parent Board”) has established the Record Date and the
Spin-Off Date and any procedures it determined to be necessary or appropriate in
connection therewith.
 
2.2    Fan Pass Share Issuance. Prior to the Spin-Off Date, Parent will take, or
cause to be taken, all actions necessary to issue to Parent such number of
shares of Common Stock, including, if applicable, by reclassifying the
outstanding shares of Common Stock (the “Share Issuance”), for the purpose of
increasing the outstanding shares of Common Stock such that, immediately prior
to the Spin-Off Date, Fan Pass will have not less than an aggregate number of
outstanding shares of Common Stock that is equal to one share of Common Stock
for each share of Parent Common Stock issued and outstanding on the Record Date
as well as sufficient shares of Common Stock for all conversions envisioned
under the Surrender and Exchange Agreements concurrently executed which covers
all convertible debt of Parent and all issued and outstanding shares of Series A
Preferred Stock (collectively, the “Conversions”).
 
2.3   Delivery of Shares to the Agent. On or prior to the Spin-Off Date, Parent
will authorize the book-entry transfer by Parent’s transfer agent, (the “Agent”)
of all of the outstanding shares of Common Stock to be distributed in connection
with the Spin-Off including without limit the Series A Preferred Stock and
shares of Common Stock issuable upon conversion of the Series A Preferred Stock.
After the Spin-Off Date, upon the request of the Agent, Fan Pass will provide
all book-entry transfer authorizations that the Agent requires in order to
effect the Spin-Off of the shares of Common Stock to Parent stockholders and the
issuance of the Series A Preferred Stock, as if required.
 
2.4   The Spin-Off.
 
(a)    On the terms and subject to the conditions of this Agreement, following
consummation of the Share Issuance and the effectiveness of the S-1 Registration
Statement, the Parent Board will declare and Parent will distribute and issue
all of the shares of Common Stock held by Parent to Parent stockholders at a
rate of one share of Common Stock to each holder of Parent Common Stock then
outstanding as well as all shares of the Series A Preferred Stock. Until the
consummation of the Spin-Off, Parent will own and the Agent will hold the shares
of Common Stock and Preferred Stock as nominee on behalf of and for the benefit
of Parent. Upon consummation of the Spin-Off, pursuant to, and in accordance
with the terms hereof, the Agent will distribute by book-entry transfer (i) in
respect of each outstanding share of Parent Common Stock held by holders of
record of Parent Common Stock on the Record Date, one share of Common Stock, and
(ii) such shares of Series A Preferred Stock requiring distribution, if any.
 
(b)     In addition, Fan Pass will deliver to Parent one share of Common Stock
for each share of Parent Common Stock (if any) reserved for issuance upon the
Conversions.
 
2.5    Fractional Shares. No certificate representing fractional shares of
Common Stock will be issued as part of the Spin-Off. Each holder of Parent
Common Stock who otherwise would have been entitled to a fraction of a share of
Common Stock pursuant to Section 2.4 (after aggregating all of such Person’s
shares of Common Stock immediately prior to the consummation of the Spin-Off)
will receive a cash payment in lieu of such fractional shares. Parent will
instruct the Agent to (i) determine the number of whole shares and fractional
shares of Common Stock and Series A Preferred Stock allocable to each holder of
record or beneficial owner of Parent Common Stock on the Spin-Off Date, (ii)
aggregate all such fractional shares into whole shares of Common Stock, (iii)
sell the whole shares of Common Stock obtained in clause (ii) in the open market
on behalf of holders of record or beneficial owners who otherwise would be
entitled to receive fractional shares of Common Stock, and (iv) distribute to
each such holder or for the benefit of each such beneficial owner such holder’s
or owner’s ratable share of the total proceeds (net of total selling and
conversion expenses) of such sale; provided, however, that the Agent will have
sole discretion to determine when, how, through which broker-dealer and at what
price to execute the sales.
 
 
4

 
 

2.6    Intercompany Matters. As of immediately prior to the Spin-Off Date, all
rights and Liabilities of, from or to any member of the Parent Group, on the one
hand, and any member of the Fan Pass Group, on the other hand, will be netted
against each other and the resulting balance will be cash settled as applicable,
by Parent or Fan Pass, as the case may be, and all contracts between or among
such parties will terminate, in each case other than under this Agreement or any
of the other agreements or instruments contemplated hereby or any Liabilities
arising therefrom. In the event any such intercompany amounts are identified
following the Spin-Off Date that were not netted as contemplated by the
preceding sentence, such amounts will be cash settled when they arise or are
identified. In the event of any refund or credit relating to the Fan Pass Group
or the Parent Group which is received by the other group after the Spin-Off
Date, such other group will provide the Fan Pass Group or Parent Group, as
applicable, with the benefit of such refund or credit.
 
III.     REPRESENTATIONS, WARRANTIES AND COVENANTS
 
3.1    Representations. Each of Parent, Fan Pass and Sharps, as applicable,
represents and warrants to the other as set forth below.
 
(a)    Each Party has full power and authority to execute and deliver this
Agreement and to consummate the Spin-Off. The execution and delivery of this
Agreement and the consummation of the Spin-Off have been duly and validly
authorized by each Party, and no other proceedings on the part of such Party or
any other Person are necessary to authorize the execution and delivery by such
Party of this Agreement or the consummation of the Spin-Off. This Agreement has
been duly and validly executed and delivered by the Parties, and (assuming the
valid execution and delivery of this Agreement by the other Parties) constitutes
the legal, valid and binding agreement of such Party enforceable against it in
accordance with its terms, except as such obligations and their enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally,
(ii) by general principles of equity, or (iii) the power of a court to deny
enforcement of remedies based on public policy.
 
(b)    Each of Fan Pass, Parent, and Sharps, as applicable, has retained
separate legal advisors in connection with the Spin-Off, and the terms of this
Agreement have been negotiated by such parties at arm’s length by their
respective representatives.
 
3.2    Litigation Matters. For a period of one years after the Closing Date,
each Party will, to aid each other Party in the defense of any third-party
Action relating to the business of the other Party to the extent such Party has
personnel or information relevant to such business or Action, make available
during normal business hours, but without unreasonably disrupting their
respective businesses, all personnel and records in their possession, custody
and/or control relating to such business reasonably necessary to permit the
effective defense or investigation of such Action. If information other than
that pertaining to the applicable business that is the subject of the Action is
contained in such records, Parent, Fan Pass and Sharps will make reasonable
efforts to protect any confidential information, including entering into
appropriate confidentiality agreements. To the extent any such Action primarily
relates to Fan Pass’s or any of its Subsidiaries’ businesses, all such costs
will be directly borne by Fan Pass. To the extent any such Action relates to
Parent’s or any of its subsidiaries’ businesses (other than Fan Pass or any of
its subsidiaries) and Fan Pass’s or any of their respective subsidiaries’
businesses, all such documented costs will be allocated proportionately, based
on their respective business interest in such action, between Fan Pass and
Parent, provided however that the Parent Principal Stockholders, as defined in
the Share Exchange Agreement will indemnify Sharps for any damages arising out
of the Spin-Off, as set forth in the Exchange Agreement.
 
 
5

 
 
3.3    Cooperation.
 
(a)    Each of Parent, Fan Pass and Sharps will comply fully with all
notification, reporting and other requirements under any Law or Order applicable
to the Spin-Off. Parent, Fan Pass and Sharps will use their commercially
reasonable efforts to obtain, as soon as practicable, the authorizations that
may be or become necessary for the performance of their respective obligations
under this Agreement and the consummation of the Spin-Off and will cooperate
fully with each other in promptly seeking to obtain such authorizations, except
that no such Party will be required to make any material expenditure in
connection with its obligations under this Section 3.3. Where the cooperation of
third parties such as insurers or trustees would be necessary in order for a
Party to completely fulfill its obligations under this Agreement, such Party
will use commercially reasonable efforts to cause such third parties to provide
such cooperation, except that no Party will be required to make any material
expenditure in connection therewith.
 
(b)    In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties will cooperate with each other and use (and will
cause their respective Subsidiaries and Affiliates to use) reasonable best
efforts, prior to, at and after the Spin-Off, to take, or to cause to be taken,
all actions, and to do, or to cause to be done, all things reasonably necessary
on its part permitted under applicable law to consummate and make effective the
transactions contemplated by this Agreement as promptly as reasonably
practicable.
 
(c)     After the Spin-Off, except in the case of any Action by one Party or its
Affiliates against the other Party or its Affiliates, each Party will use its
commercially reasonable efforts to make available to the other, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of such Party as witnesses and any books, records or other
documents within its control or which it otherwise has the ability to make
available, to the extent that any such Person (giving consideration to business
demands of such directors, officers, employees, other personnel and agents) or
books, records or other documents are reasonably requested in connection with
any Action in which the requesting Party may from time to time be involved or
any other reasonable business purpose, regardless of whether, in the case of an
Action, such Action is a matter with respect to which indemnification may be
sought hereunder.
 
(d)    The obligation of the Parties to provide witnesses pursuant to this
Section 3.3 is intended to be interpreted in a manner so as to facilitate
cooperation.
 
3.4    Expenses. Whether or not the Spin-Off is consummated, all costs and
expenses incurred in connection with this Agreement and the Spin-Off will be
borne by each of the Parties, respectively, as such costs and expenses relate to
such Party’s respective obligations, unless otherwise provided herein. The costs
and expenses related to the preparation and filing by Fan Pass of the S-1
Registration Statement with the Securities and Exchange Commission will be borne
by Parent in the event the Spin-Off is consummated, provided that it shall not
result in any liabilities including accounts payable to be incurred by Parent
that have not otherwise been satisfied at the time of the closing of the Share
Exchange Agreement (the “Share Exchange Closing”). For the avoidance of doubt,
each Party will bear its internal and external costs and expenses of complying
with any covenant herein, except and solely to the extent otherwise provided
herein.
 
 
6

 
 
3.5    Certain Insurance Matters. With respect to any Damages suffered by Fan
Pass or any of its Subsidiaries after the Spin-Off Date relating to, resulting
from or arising out of the conduct of Fan Pass’s business prior to the Spin-Off
Date for which Parent or any of its Subsidiaries would be entitled to assert, or
cause any other Person to assert, a claim for recovery under any policy of
insurance maintained by Parent or for the benefit of Parent or any of its
Subsidiaries in respect of Fan Pass’s business, Parent or any of its
Subsidiaries, any product of Fan Pass’s business or any Fan Pass employee, at
the request of Fan Pass, Parent will use commercially reasonable efforts to
assert and administer, or to assist Fan Pass or any of its Subsidiaries to
assert and administer, one or more claims under such policy of insurance
covering such Damage if Fan Pass or any of its Subsidiaries is not itself
entitled to assert such claim, and any recovery in respect thereof will be paid
to the Party suffering such Damages; provided, however, that all of Parent’s
reasonable out-of-pocket costs and expenses incurred in connection with the
foregoing, including retroactive or other premium increases, are immediately
reimbursed by Fan Pass. Notwithstanding the foregoing, Parent will have the sole
right to administer all such claims in any manner and take any actions as it
determines to be appropriate except to the extent any such administration or
actions may adversely affect the availability of insurance coverage, the amount
of any such coverage, the applicability of any coverage and/or the availability
of future coverage or coverage limits with respect to Fan Pass or any of its
Subsidiaries, in which case any administration or actions by Parent shall only
be taken after consultation with, and consent of, Fan Pass. Nothing in this
Section 3.5. will affect or modify or be deemed to affect or modify in any way
any Party’s obligations under Article IV of this Agreement.
 
3.6   Confidentiality. The Parties will keep strictly confidential any and all
proprietary, technical, business, marketing, sales and other information
disclosed to another Party in connection with the performance of this Agreement
(the “Confidential Information”), and will not disclose the same or any part
thereof to any third party, or use the same for their own benefit or for the
benefit of any third party. The obligations of secrecy and nonuse as set forth
herein will survive the termination of this Agreement for a period of five
years. Excluded from this provision is any information available in the public
domain and any information disclosed to any of the Parties by a third party who
is not in breach of confidential obligations owed to another Person or entity.
Notwithstanding the foregoing, each Party may disclose Confidential Information
(a) to its bankers, attorneys, accountants and other advisors subject to the
same confidentiality obligations imposed herein and (b) as may be required by
law from time to time.
 
IV.     INDEMNIFICATION
 
4.1    Indemnification. Following the Spin-Off, each of the Parties will
indemnify and hold harmless each other, their respective Subsidiaries and each
of their respective officers, directors, employees, agents and representatives
and each of the successors and assigns of any of the foregoing (each an
“Indemnified Party” and collectively “Indemnified Parties”) from and against and
will promptly defend such parties from and reimburse such parties for any and
all losses, damages, costs, expenses, Liabilities, obligations and claims of any
kind, including reasonable attorneys’ fees and other costs and expenses,
(“Damages”) which such parties may directly or indirectly at any time suffer or
incur or become subject to, as a result of or in connection with (a) any breach
by the Parties of any representation or warranty in this Agreement, (b) the
failure by the Parties to perform any covenant to be performed by each of the
Parties or their respective Subsidiaries under this Agreement in whole or in
part after the Spin-Off Date, and (c) the conduct of any business of the Parties
or their Subsidiaries other than such Party’s business, including any indemnity
or Liability thereof or any amount due or to become due in respect of the
foregoing. Notwithstanding the above, Sharps or Parent will have no duty to
provide indemnification for any action arising prior to the Share Exchange
Closing and in the event of any damages arising against Sharps or Parent for any
action related to the Spin-Off they will be fully indemnified by the Parent
Principal.
 
 
7

 
 
4.2    Insurance Coverage. The indemnification to which any Party is entitled
hereunder will be net of all insurance proceeds actually received, if any, by
the indemnified Party with respect to the losses for which indemnification is
provided in Section 4.1.
 
4.3     Right of Party to Indemnification. Each Party entitled to
indemnification hereunder will be entitled to indemnification for losses
sustained in accordance with the provisions of this Article IV regardless of any
Law or public policy that would limit or impair the right of the Party to
recover indemnification under the circumstances.
 
4.4    Indemnification Procedures. Any Party seeking indemnification under this
Article IV for a third party claim (the “Indemnified Party”) must notify the
Party from whom such indemnity is sought (the “Indemnifying Party”) in writing
of any claim, demand, action or proceeding for which indemnification will be
sought; provided, however, that the failure to so notify will not adversely
impact the Indemnified Party’s right to indemnification hereunder except and
solely to the extent that such failure to notify actually prejudices, or
prevents the Indemnifying Party’s ability to defend such claim, demand, action
or proceeding. The Indemnifying Party will have the right at its expense to
assume the defense thereof using counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party will have the right (i) to participate,
at its own expense, with respect to any claim, demand, action or proceeding that
is being diligently defended by the Indemnifying Party and (ii) to assume the
defense of any claim, demand, action or proceeding at the cost and expense of
the Indemnifying Party if the Indemnifying Party fails or ceases to defend the
same. In connection with any such claim, demand, action or proceeding the
Parties will cooperate with each other and provide each other with access to
relevant books and records in their possession. If a firm written offer is made
to the Indemnifying Party to settle any such claim, demand, action or proceeding
solely in exchange for monetary sums to be paid by the Indemnifying Party (and
such settlement contains a complete release of the Indemnified Party and its
Subsidiaries and their respective directors, officers and employees) and the
Indemnifying Party proposes to accept such settlement and the Indemnified Party
refuses to consent to such settlement, then (A) the Indemnifying Party will be
excused from, and the Indemnified Party will be solely responsible for, all
further defense of such claim, demand, action or proceeding, (B) the maximum
liability of the Indemnifying Party relating to such claim, demand, action or
proceeding will be the amount of the proposed settlement if the amount
thereafter recovered from the Indemnified Party on such claim, demand, action or
proceeding is greater than the amount of the proposed settlement, and (C) the
Indemnified Party will pay all attorneys’ fees and legal costs and expenses
incurred after rejection of such settlement by the Indemnified Party; provided,
however, that if the amount thereafter recovered by the third party from the
Indemnified Party is less than the amount of the proposed settlement, the
Indemnified Party will be reimbursed by the Indemnifying Party for such
attorneys’ fees and legal costs and expenses up to a maximum amount equal to the
difference between the amount recovered by the third party and the amount of the
proposed settlement.
 
V.     CONDITIONS
 
5.1     Conditions to the Spin-Off. The obligations of the Parties to effect the
Spin-Off are subject to the fulfillment (or waiver by Parent pursuant to Section
5.2) on or prior to the Spin-Off Date (provided that certain of such conditions
will occur substantially contemporaneously with the Spin-Off) if Parent shall
have determined on or prior to the Termination Date that the following
conditions have been satisfied (or, if applicable, waived pursuant to Section
5.2):
 
(a)      the Parent Board shall have determined, in its sole discretion, to
effect the Spin-Off;
 
(b)     Parent shall have determined that all actions or filings necessary or
appropriate under applicable securities laws in connection with the Spin-Off
shall have been taken or made, and, where applicable, have become effective or
been accepted by the applicable Governmental Authority including but not limited
to the approval of FINRA to the Spin-Off;
 
 
8

 
 
(c)      the S-1 Registration Statement will have been declared effective by the
SEC;
 
(d)     the Common Stock to be distributed to Parent stockholders in the
Spin-Off shall have been accepted for listing on the OTC Pink Marketplace or
another securities exchange acceptable to each of Parent and Fan Pass in their
discretion, subject to official notice of distribution; and
 
 
(e)     no order, injunction, decree or regulation issued by any court or agency
of competent jurisdiction or other legal restraint or prohibition preventing
consummation of the Spin-Off or any of the transactions related thereto, shall
be in effect, and no other event have occurred or failed to occur, including the
initiation or threat of litigation, that Parent shall have determined is adverse
to Parent or Fan Pass.
 
5.2     Waiver of Conditions. The conditions set forth in Section 5.1 (excluding
the conditions set forth in Section 5.1(b), 5.1(c) and 5.1(d)) may be waived in
the sole discretion of the Board of Directors of Parent. The conditions set
forth in Section 5.1 (excluding the condition set forth in Section 5.1(b)) are
for the sole benefit of Parent or Sharps and will not give rise to or create any
duty on the part of Parent or Sharps or the Board of Directors of Parent or
Sharps to waive or not waive any such conditions.
 
VI.     MISCELLANEOUS
 
6.1     Survival. The representations, warranties and covenants of the Parties
contained in this Agreement or made pursuant to this Agreement will continue
from and after the Spin-Off Date.
 
6.2     Amendment. This Agreement may be amended, modified or supplemented only
by the written agreement of the Parties.
 
6.3     Waiver of Compliance. Except as otherwise provided in this Agreement,
the failure by any Person to comply with any obligation, covenant, agreement or
condition under this Agreement may be waived by the Person entitled to the
benefit thereof only by a written instrument signed by the Person granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. The failure of any
Person to enforce at any time any of the provisions of this Agreement will in no
way be construed to be a waiver of any such provision, nor in any way to affect
the validity of this Agreement or any part thereof or the right of any Person
thereafter to enforce each and every such provision. No waiver of any breach of
such provisions will be held to be a waiver of any other or subsequent breach.
 
6.4     Notices. All notices required or permitted pursuant to this Agreement
must be in writing and will be deemed to be properly given when actually
received by the Person entitled to receive the notice at the address stated
below, or at such other address as a Party may provide by notice to the other:
 
If to Parent:
 
Friendable, Inc.
1821 S. Bascom Avenue
Campbell, CA 95008
 
 
9

 
 
Attn: Chief Executive Officer
Fax: (408) 542-0110
 
If to Fan Pass:
 
Friendable, Inc.
1821 S. Bascom Avenue
Campbell, CA 95008
Attn: Chief Executive Officer
Fax: (408) 542-0110
 
With a copy to:
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Attn: Barbara R. Mittman, Esq.
Fax: (212) 697-3575
 
If to Sharps:
 
Sharps Technology Inc.
One Penn Plaza, 36th Floor
New York, NY 10119Attn: Executive Chairman
Attn: Chief Executive Officer
Email: medcap25@gmail.com
 
With a copy to:
 
Sichenzia Ross Ference Kesner LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Arthur Marcus, Esq.
Fax: 212 930 9725
 
6.5     Third-Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the Parties or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
6.6     Successors and Assigns. This Agreement will be binding upon and will
inure to the benefit of the signatories hereto and their respective successors
and permitted assigns. None of the Parties may assign this Agreement, or any of
their rights or liabilities hereunder, without the prior written consent of the
other Parties hereto, and any attempt to make any such assignment without such
consent will be null and void. Any such assignment will not relieve the Party
making the assignment from any liability under this Agreement.
 
6.7     Severability. The illegality or partial illegality of any or all of this
Agreement or any provision hereof, will not affect the validity of the remainder
of this Agreement, or any provision hereof, and the illegality or partial
illegality of this Agreement will not affect the validity of this Agreement in
any jurisdiction in which such determination of illegality or partial illegality
has not been made, except in either case to the extent such illegality or
partial illegality causes this Agreement to no longer contain all of the
material provisions reasonably expected by the Parties to be contained therein.
 
 
10

 
 
6.8     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
6.9     Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
6.10     Counterparts. This Agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. This Agreement, to the extent signed and delivered by
means of a facsimile or other electronic transmission, will be treated in all
respects as an original agreement and will be considered to have the same
binding legal effect as if it were a signed original.
 
6.11    Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter of this Agreement.
 
6.12     Determinations by Parent, Fan Pass or Sharps. Any determination
required or permitted hereby to be made or taken by Parent, Fan Pass or Sharps
may be made or taken by it in its sole discretion and without consideration to
the other or the other’s interests. The Parties hereby expressly disclaim any
implied duties of good faith, fair dealing or any similar concept and expressly
agree that this Agreement is to be interpreted without giving effect to prior
practice or any alleged oral representations or assurances.
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
11

 
 
IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
 
 
FRIENDABLE, INC.
 
 
By: ________________________________________
Name: Robert Rositano
Title:
 
 
 
FAN PASS, INC.
 
 
 
By: _______________________________________
Name: Robert Rositano
Title:
 
 
 
SHARPS TECHNOLOGY, INC.
 
 
 
By: _______________________________________
Name:
Title:
 
 
 
12
